UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-3683 Trustmark Corporation (Exact name of registrant as specified in its charter) Mississippi 64-0471500 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 248 East Capitol Street, Jackson, Mississippi 39201 (Address of principal executive offices) (Zip Code) (601) 208-6898 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filerþAccelerated fileroNon-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ As of July 31, 2007, there were 57,264,283 shares outstanding of the registrant’s common stock (no par value). - 1 - PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Trustmark Corporation and Subsidiaries Consolidated Balance Sheets ($ in thousands) (Unaudited) June 30, December 31, 2007 2006 Assets Cash and due from banks (noninterest-bearing) $ 292,248 $ 392,083 Federal funds sold and securities purchased under reverse repurchase agreements 20,081 27,259 Securities available for sale (at fair value) 608,906 758,273 Securities held to maturity (fair value: $277,769-2007; $290,905-2006) 281,403 292,243 Loans held for sale 132,588 95,375 Loans 6,769,632 6,563,153 Less allowance for loan losses 70,948 72,098 Net loans 6,698,684 6,491,055 Premises and equipment 144,263 134,372 Mortgage servicing rights 76,955 69,272 Goodwill 290,852 290,363 Identifiable intangible assets 30,528 32,960 Other assets 252,259 257,715 Total Assets $ 8,828,767 $ 8,840,970 Liabilities Deposits: Noninterest-bearing $ 1,505,821 $ 1,574,769 Interest-bearing 5,563,364 5,401,395 Total deposits 7,069,185 6,976,164 Federal funds purchased and securities sold under repurchase agreements 503,442 470,434 Short-term borrowings 138,529 271,067 Subordinated notes 49,693 49,677 Junior subordinated debt securities 70,104 70,104 Other liabilities 111,654 112,189 Total Liabilities 7,942,607 7,949,635 Commitments and Contingencies Shareholders' Equity Common stock, no par value: Authorized: 250,000,000 shares Issued and outstanding:57,264,283 shares - 2007; 58,676,586 shares - 2006 11,931 12,226 Capital surplus 122,185 158,856 Retained earnings 770,925 740,870 Accumulated other comprehensive loss, net of tax (18,881 ) (20,617 ) Total Shareholders' Equity 886,160 891,335 Total Liabilities and Shareholders' Equity $ 8,828,767 $ 8,840,970 See notes to consolidated financial statements. - 2 - Trustmark Corporation and Subsidiaries Consolidated Statements of Income ($ in thousands except per share data) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Interest Income Interest and fees on loans $ 122,804 $ 102,637 $ 241,138 $ 199,552 Interest on securities: Taxable 9,018 10,853 18,098 21,928 Tax exempt 1,649 1,793 3,360 3,615 Interest on federal funds sold and securities purchased under reverse repurchase agreements 457 365 1,433 672 Other interest income 541 488 1,133 1,002 Total Interest Income 134,469 116,136 265,162 226,769 Interest Expense Interest on deposits 51,686 33,469 102,041 63,444 Interest on federal funds purchased and securities sold under repurchase agreements 5,014 5,748 8,827 10,804 Other interest expense 3,937 7,301 8,520 14,662 Total Interest Expense 60,637 46,518 119,388 88,910 Net Interest Income 73,832 69,618 145,774 137,859 Provision for loan losses 145 (1,964 ) 1,784 (4,948 ) Net Interest Income After Provision for Loan Losses 73,687 71,582 143,990 142,807 Noninterest Income Service charges on deposit accounts 13,729 13,308 26,422 24,997 Insurance commissions 9,901 8,718 18,673 17,067 Wealth management 6,400 5,865 12,279 11,476 General banking - other 6,418 5,470 12,588 10,665 Mortgage banking, net 1,799 2,898 4,554 6,350 Other, net 2,194 2,740 4,018 4,268 Securities gains, net 29 384 87 1,250 Total Noninterest Income 40,470 39,383 78,621 76,073 Noninterest Expense Salaries and employee benefits 42,853 39,567 86,019 78,944 Services and fees 9,041 8,979 18,599 17,743 Net occupancy - premises 4,634 4,070 9,048 7,954 Equipment expense 4,048 3,589 7,952 7,232 Other expense 8,257 7,547 16,621 15,391 Total Noninterest Expense 68,833 63,752 138,239 127,264 Income Before Income Taxes 45,324 47,213 84,372 91,616 Income taxes 15,496 16,439 28,687 31,523 Net Income $ 29,828 $ 30,774 $ 55,685 $ 60,093 Earnings Per Share Basic $ 0.52 $ 0.55 $ 0.96 $ 1.08 Diluted $ 0.51 $ 0.55 $ 0.95 $ 1.08 Dividends Per Share $ 0.22 $ 0.21 $ 0.44 $ 0.42 See notes to consolidated financial statements. - 3 - Trustmark Corporation and Subsidiaries Consolidated Statements of Changes in Shareholders' Equity ($ in thousands) (Unaudited) 2007 2006 Balance, January 1, $ 891,335 $ 741,463 Cumulative effect adjustment due to change in accounting for mortgage servicing rights - 848 Cumulative effect adjustment due to change in accounting for prior year immaterial misstatements - (8,398 ) Comprehensive income: Net income per consolidated statements of income 55,685 60,093 Net change in fair value of securities available for sale, net of tax 1,126 (3,783 ) Net change in defined benefit plans 610 - Comprehensive income 57,421 56,310 Cash dividends paid (25,630 ) (23,377 ) Common stock issued, long-term incentive plan 239 2,018 Compensation expense, long-term incentive plan 1,654 1,547 Repurchase and retirement of common stock (38,859 ) (17,534 ) Balance, June 30, $ 886,160 $ 752,877 See notes to consolidated financial statements. - 4 - Trustmark Corporation and Subsidiaries Consolidated Statements of Cash Flows ($ in thousands) (Unaudited) Six Months Ended June 30, (See Note 11) 2007 2006 Operating Activities Net income $ 55,685 $ 60,093 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 1,784 (4,948 ) Depreciation and amortization 13,676 12,546 Net amortization of securities 356 2,417 Securities gains, net (87 ) (1,250 ) Gains on sales of loans (3,072 ) (2,900 ) Deferred income tax provision 2,924 5,903 Excess tax benefit from exercise of stock options (7 ) (239 ) Proceeds from sales of loans held for sale 579,487 535,455 Purchases and originations of loans held for sale (607,680 ) (537,600 ) Net increase in mortgage servicing rights (8,329 ) (8,506 ) Net (increase) decrease in other assets (771 ) 2,904 Net increase in other liabilities 460 929 Other operating activities, net (2,815 ) (3,038 ) Net cash provided by operating activities 31,611 61,766 Investing Activities Proceeds from calls and maturities of securities held to maturity 10,909 4,856 Proceeds from calls and maturities of securities available for sale 181,676 168,083 Proceeds from sales of securities available for sale 62,170 11,052 Purchases of securities held to maturity - (6,199 ) Purchases of securities available for sale (93,012 ) (62,661 ) Net decrease in federal funds sold and securities purchased under reverse repurchase agreements 7,178 96,695 Net increase in loans (209,182 ) (112,148 ) Purchases of premises and equipment (15,554 ) (10,816 ) Proceeds from sales of premises and equipment 191 1,728 Proceeds from sales of other real estate 1,116 1,921 Net cash (used in) provided by investing activities (54,508 ) 92,511 Financing Activities Net increase in deposits 93,021 80,499 Net increase (decrease) in federal funds purchased and securities sold under repurchase agreements 33,008 (5,843 ) Net decrease in other borrowings (138,717 ) (224,082 ) Cash dividends (25,630 ) (23,377 ) Proceeds from exercise of stock options 232 1,779 Excess tax benefit from exercise of stock options 7 239 Repurchase and retirement of common stock (38,859 ) (17,534 ) Net cash used in financing activities (76,938 ) (188,319 ) Decrease in cash and cash equivalents (99,835 ) (34,042 ) Cash and cash equivalents at beginning of period 392,083 387,930 Cash and cash equivalents at end of period $ 292,248 $ 353,888 See notes to consolidated financial statements. - 5 - TRUSTMARK CORPORATION & SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – BASIS OF FINANCIAL STATEMENT PRESENTATION AND PRINCIPLES OF CONSOLIDATION The consolidated financial statements in this quarterly report on Form 10-Q include the accounts of Trustmark Corporation (Trustmark) and all other entities in which Trustmark has a controlling financial interest.All significant intercompany accounts and transactions have been eliminated in consolidation. The accompanying unaudited condensed consolidated financial statements have been prepared in conformity with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements and should be read in conjunction with the consolidated financial statements, and notes thereto, included in Trustmark’s 2006 annual report on Form 10-K.Operating results for the interim periods disclosed herein are not necessarily indicative of the results that may be expected for a full year or any future period. Certain reclassifications have been made to prior period amounts to conform to the current period presentation.For the periods presented in this Form 10-Q, these reclassifications include Trustmark’s investment in the stock of the Federal Reserve Bank (FRB) and Federal Home Loan Bank (FHLB) that have been reclassed from investment securities to other assets since these equity securities do not have a readily determinable fair value which places them outside the scope of Statement of Financial Accounting Standards (SFAS) No. 115, “Accounting for Certain Investments in Debt and Equity Securities.” Period end balances of FRB and FHLB stock totaled $25.3 million at June 30, 2007, $34.0 million at December 31, 2006 and $28.7 million at June 30, 2006.In addition, Trustmark has also reclassed its investment in Qualified Zone Academy Bonds (QZABs) from other assets into loans.QZABs are part of a federal initiative that provides funds on a limited basis to schools that meet very specific criteria for construction and modernization projects.Interest payments on QZABs, which are covered by the federal government, are provided to Trustmark in the form of a tax credit, in lieu of cash.Trustmark’s investment in QZABs will be measured in accordance with SFAS No. 115 since these investments meet the definition of a security, however, since Trustmark consistently reports investments of this nature as loans to states and political subdivisions, they have been classified as loans.Period end balances of QZABs totaled $21.3 million at both June 30, 2007 and December 31, 2006 with the June 30, 2006 balance equaling $19.9 million. Management is required to make estimates and assumptions that affect the amounts reported in the consolidated financial statements and accompanying notes.Actual results could differ from those estimates. In the opinion of Management, all adjustments (consisting of normal recurring accruals) considered necessary for the fair presentation of these consolidated financial statements have been included. NOTE 2 – BUSINESS COMBINATIONS On August 25, 2006, Trustmark completed its merger with Houston-based Republic Bancshares of Texas, Inc. (Republic) in a business combination accounted for by the purchase method of accounting.Trustmark purchased all the outstanding common and preferred shares of Republic for approximately $205.3 million.The purchase price includes approximately 3.3 million in common shares of Trustmark valued at $103.8 million, $100.0 million in cash and $1.5 million in acquisition-related costs. The purchase price allocations are preliminary and are subject to final determination and valuation of the fair value of assets acquired and liabilities assumed. At August 25, 2006, Republic had assets consisting of $21.1 million in cash and due from banks, $64.5 million in federal funds sold, $76.5 million in securities, $458.0 million in loans, $9.0 million in premises and equipment and $18.9 million in other assets as well as deposits of $593.3 million and borrowings and other liabilities of $13.8 million.These assets and liabilities have been recorded at estimated fair value based on market conditions and risk characteristics at the acquisition date.Excess costs over tangible net assets acquired totaled $173.5 million, of which $19.3 million has been allocated to core deposits, $690 thousand to borrower relationships and $153.5 million to goodwill. - 6 - NOTE 3 – LOANS AND ALLOWANCE FOR LOAN LOSSES For the periods presented, loans consisted of the following ($ in thousands): June 30, December 31, 2007 2006 Loans secured by real estate: Construction, land development and other land loans $ 1,059,721 $ 896,254 Secured by 1-4 family residential properties 1,827,945 1,842,886 Secured by nonfarm, nonresidential properties 1,268,236 1,326,658 Other 132,833 148,921 Loans to finance agricultural production and other loans to farmers 38,999 23,938 Commercial and industrial loans 1,163,346 1,106,460 Consumer loans 1,018,427 934,261 Obligations of states and political subdivisions 205,431 233,666 Other loans 54,694 50,109 Loans 6,769,632 6,563,153 Less allowance for loan losses 70,948 72,098 Net loans $ 6,698,684 $ 6,491,055 The following table summarizes the activity in the allowance for loan losses for the periods presented ($ in thousands): Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Beginning balance $ 72,049 $ 73,542 $ 72,098 $ 76,691 Loans charged off (4,187 ) (2,983 ) (8,469 ) (5,818 ) Recoveries 2,941 3,251 5,535 5,921 Net (charge-offs) recoveries (1,246 ) 268 (2,934 ) 103 Provision for possible loan losses 145 (1,964 ) 1,784 (4,948 ) Balance at end of period $ 70,948 $ 71,846 $ 70,948 $ 71,846 During the third quarter of 2005, following Hurricane Katrina (Katrina), Trustmark identified customers specifically impacted by the storm in an effort to estimate the loss of collateral value and customer payment abilities. In accordance with SFAS No. 5, “Accounting for Contingencies,” Trustmark determined, through reasonable estimates, that specific losses were probable and initially increased its allowance for loan losses by $9.8 million, on a pretax basis.Trustmark continually reevaluates its estimates for probable losses resulting from Katrina.As a result, during 2007, Trustmark has reduced its allowance for loan losses by $0.8 million on a pretax basis.At June 30, 2007, the allowance for loan losses included specific Katrina accruals totaling $1.3 million, comprised of $0.9 million for mortgage loans and $0.4 million for consumer loans.Management’s estimates, assumptions and judgments are based on information available as of the date of the consolidated financial statements; accordingly, as the information changes, actual results could differ from those estimates. The allowance for loan losses is maintained at a level believed adequate by Management, based on estimated probable losses within the existing loan portfolio.Trustmark’s allowance for possible loan loss methodology is based on guidance provided in SEC Staff Accounting Bulletin No. 102, “Selected Loan Loss Allowance Methodology and Documentation Issues,” as well as other regulatory guidance.Accordingly, Trustmark’s methodology is based on historical loss experience by type of loan and internal risk ratings, homogeneous risk pools and specific loss allocations, with adjustments considering current economic events and conditions.This evaluation is inherently subjective, as it requires material estimates, including the amounts and timings of future cash flows expected to be received on impaired loans that may be susceptible to significant changes. - 7 - At June 30, 2007 and 2006, the carrying amounts of nonaccrual loans were $27.8 million and $25.1 million, respectively.Included in these nonaccrual loans at June 30, 2007 and 2006, are loans that are considered to be impaired, which totaled $19.8 million and $20.5 million, respectively.At June 30, 2007, the total allowance for loan losses related to impaired loans was $4.4 million compared with $3.7 million at June 30, 2006.The average recorded investment in impaired loans was $25.7 million and $28.4 million for the three and six months ended June 30, 2007 and $20.8 million and $20.9 million for the three and six months ended June 30, 2006.No material amounts of interest income were recognized on impaired loans or nonaccrual loans for the six months ended June 30, 2007 and 2006. NOTE 4 – MORTGAGE BANKING The fair value of MSR is determined using discounted cash flow techniques benchmarked against third party opinions of value. Estimates of fair value involve several assumptions, including the key valuation assumptions about market expectations of future prepayment rates, interest rates and discount rates. At June 30, 2007, the valuation of MSR included an assumed average prepayment speed of 8.01 CPR and an average discount rate of 9.93%.Prepayment rates are projected using an industry standard prepayment model. The model considers other key factors, such as a wide range of standard industry assumptions tied to specific portfolio characteristics such as remittance cycles, escrow payment requirements, geographic factors, foreclosure loss exposure, VA no-bid exposure, delinquency rates and cost of servicing including base cost and cost to service delinquent mortgages. Prevailing market conditions at the time of analysis are factored into the accumulation of assumptions and determination of servicing value. Trustmark utilizes derivative instruments to offset changes in the fair value of MSR attributable to changes in market rates. Changes in the fair value of the derivative instruments are recorded in mortgage banking income, net and are offset by the changes in the fair value of MSR, as shown in the accompanying table.MSR fair values represent the effect of present value decay and the effect of changes in market rates.Ineffectiveness of hedging MSR fair value is measured by comparing total hedge cost to the fair value of the MSR asset attributable to market changes.During 2007, the impact of implementing this strategy resulted in a net negative ineffectiveness of $0.8 million. The activity in mortgage servicing rights is detailed in the table below ($ in thousands): Six Months Ended June 30, 2007 2006 Balance at beginning of period $ 69,272 $ 58,424 Cumulative-effect adjustment - change in accounting for MSR - 1,373 Additions: Purchase of servicing assets 6,646 6,267 Servicing assets that resulted from transfers of financial assets 2,747 3,148 Disposals (1,057 ) (1,367 ) Change in fair value: Due to market changes 3,945 6,014 Due to runoff (4,598 ) (4,452 ) Due to other - (426 ) Balance at end of period $ 76,955 $ 68,981 - 8 - NOTE 5 - DEPOSITS At June 30, 2007 and December 31, 2006, deposits consisted of the following ($ in thousands): June 30, December 31, 2007 2006 Noninterest-bearing demand deposits $ 1,505,821 $ 1,574,769 Interest-bearing deposits: Interest-bearing demand 1,256,870 1,139,238 Savings 1,696,437 1,664,804 Time 2,610,057 2,597,353 Total interest-bearing deposits 5,563,364 5,401,395 Total deposits $ 7,069,185 $ 6,976,164 NOTE 6 - STOCK AND INCENTIVE COMPENSATION PLANS On May 10, 2005, the shareholders of Trustmark approved the Trustmark Corporation 2005 Stock and Incentive Compensation Plan (the 2005 Plan), which was adopted by the Board of Directors and replaced the Trustmark Corporation 1997 Long Term Incentive Plan (the 1997 Plan).The purpose of the 2005 Plan is to promote the success of Trustmark and its subsidiaries by providing incentives to key associates and directors that will promote the identification of their personal interest with the long term financial success of Trustmark and with growth in shareholder value.The 2005 Plan is designed to provide flexibility to Trustmark regarding its ability to motivate, attract and retain the services of key associates and directors upon whose judgment, interest and special efforts the successful conduct of its operations is largely dependent.The 2005 Plan allows Trustmark to make grants of nonqualified stock options, incentive stock options, stock appreciation rights, restricted stock, restricted stock units and performance units to key associates and directors. Effective January 1, 2006, Trustmark adopted the provisions of SFAS No. 123R, “Share-Based Payment,” a revision of SFAS No. 123, “Accounting for Stock-Based Compensation.”This statement establishes fair value as the measurement objective in accounting for stock awards and requires the application of a fair value based measurement method in accounting for compensation cost, which is recognized over the requisite service period.Trustmark implemented the provisions of this statement using the modified prospective approach, which applies to new awards, as well as, any previously granted awards outstanding on January 1, 2006.Compensation cost for the portion of awards for which the requisite service had not been rendered as of the date of adoption, is being recognized over the remaining service period using the compensation cost calculated for pro forma disclosure purposes previously under SFAS No. 123.Prior period amounts have not been restated to reflect the impact of the adoption of SFAS No. 123R. Stock Option Grants During the first six months of 2007, there were no stock option awards.While Trustmark has historically issued nonqualified stock options to key associates, corporate America has begun migrating towards awards of actual stock grants based upon corporate performance or tenure with the company.As such, Trustmark has made a decision to award restricted stock grants designed with either a performance-based or time-based restriction instead of nonqualified stock options. Stock option-based compensation expense totaled $611 thousand and $892 thousand for the first six months of 2007 and 2006, respectively.Stock option-based compensation expense totaled $109 thousand and $474 thousand for the three months ended June 30, 2007 and 2006, respectively. - 9 - Restricted Stock Grants Performance Awards During the first six months of 2007, Trustmark awarded 70,500 shares of restricted stock to 27 key members of Trustmark’s executive management team, as well as 4,750 shares of restricted stock to the Trustmark Board of Directors.These performance awards vest based on performance goals of return on average tangible equity (ROATE) and total shareholder return (TSR) compared to a defined peer group.These awards are restricted until December 31, 2009.Awards based on TSR are valued under SFAS No. 123R utilizing a Monte Carlo simulation to estimate fair value of the awards at the grant date, while ROATE awards are valued under SFAS No. 123R, utilizing the fair value of Trustmark’s stock at the grant date based on the estimated number of shares expected to vest. Time-Vested Awards Trustmark’s time-vested awards are granted as an incentive in both employee recruitment and retention and are issued to non-executive management associates. During 2007, Trustmark awarded 35,500 shares of time-vested awards, which are restricted for thirty-six months from the award dates.During the second quarter, 33,500 of these shares were awarded, while 2,000 shares were awarded during the first quarter.The weighted average share price of the shares awarded during 2007 was $28.65. During the first six months of 2007 and 2006, Trustmark recorded compensation expense for restricted stock awards of $1.0 million and $655 thousand, respectively.During the three-month period ended June 30, 2007 and 2006, Trustmark recorded compensation expense for restricted stock awards of $429 thousand and $456 thousand, respectively. NOTE 7 – BENEFIT PLANS In December 2006, Trustmark adopted the provisions of SFAS No. 158, "Employers' Accounting for Defined Benefit Pension and Other Postretirement Plans." Pension Plan Trustmark maintains a noncontributory defined benefit pension plan (Trustmark Capital Accumulation Plan), which covers substantially all associates employed prior to January 1, 2007. The plan provides retirement benefits that are based on the length of credited service and final average compensation as defined in the plan and vests upon five years of service. As a result of the adoption of SFAS No. 158, Trustmark elected to move its measurement date for the plan to December 31 from October 31.The following table presents information regarding the net periodic benefit cost for the three and six-month periods ended June 30, 2007 and 2006($ in thousands): Three months ended June 30, Six months ended June 30, 2007 2006 2007 2006 Net periodic benefit cost Service cost $ 326 $ 654 $ 653 $ 1,308 Interest cost 1,175 1,098 2,349 2,196 Expected return on plan assets (1,323 ) (1,307 ) (2,645 ) (2,615 ) Amortization of prior service cost (128 ) (88 ) (255 ) (175 ) Recognized net actuarial loss 564 613 1,127 1,227 Net periodic benefit cost $ 614 $ 970 $ 1,229 $ 1,941 - 10 - The acceptable range of contributions to the plan is determined each year by the plan's actuary.Trustmark's policy is to fund amounts allowable for federal income tax purposes.In 2007, Trustmark's minimum required contribution is zero.The actual amount of the contribution is determined based on the plan's funded status and return on plan assets as of the measurement date, which was December 31, 2006 for amounts related to 2007 and October 31, 2005 for amounts related to 2006. Supplemental Retirement Plan Trustmark maintains a non-qualified supplemental retirement plan covering directors that elect to defer fees, key executive officers and senior officers.The plan provides for defined death benefits and/or retirement benefits based on a participant's covered salary.Trustmark has acquired life insurance contracts on the participants covered under the plan, which may be used to fund future payments under the plan.The measurement date for the plan is December 31. The following table presents information regarding the plan's net periodic benefit cost for the three and six-month periods ended June 30, 2007 and 2006 ($ in thousands): Three months ended June 30, Six months ended June 30, 2007 2006 2007 2006 Net periodic benefit cost Service cost $ 328 $ 401 $ 648 $ 805 Interest cost 454 413 908 826 Amortization of prior service cost 35 34 70 69 Recognized net actuarial loss 24 36 47 74 Net periodic benefit cost $ 841 $ 884 $ 1,673 $ 1,774 NOTE 8 – CONTINGENCIES Letters of Credit Standby and commercial letters of credit are conditional commitments issued by Trustmark to insure the performance of a customer to a third party.In the normal course of business, in order to fulfill the financing needs of its customers, Trustmark issues financial and performance standby letters of credit.A financial standby letter of credit irrevocably obligates Trustmark to pay a third-party beneficiary when a customer fails to repay an outstanding loan or debt instrument.A performance standby letter of credit irrevocably obligates Trustmark to pay a third-party beneficiary when a customer fails to perform some contractual, nonfinancial obligation.When issuing letters of credit, Trustmark uses essentially the same policies regarding credit risk and collateral which are followed in the lending process. At June 30, 2007 and 2006, Trustmark’s maximum exposure to credit loss in the event of nonperformance by the other party for standby and commercial letters of credit was $168.3 million and $114.1 million, respectively.These amounts consist primarily of commitments with maturities of less than three years, which have an immaterial carrying value.Trustmark holds collateral to support standby letters of credit when deemed necessary.As of June 30, 2007, the fair value of collateral held was $47.5 million. Legal Proceedings Trustmark and its subsidiaries are parties to lawsuits and other claims that arise in the ordinary course of business.Some of the lawsuits assert claims related to the lending, collection, servicing, investment, trust and other business activities, and some of the lawsuits allege substantial claims for damages.The cases are being vigorously contested.In the regular course of business, Management evaluates estimated losses or costs related to litigation, and provision is made for anticipated losses whenever Management believes that such losses are probable and can be reasonably estimated.At the present time, Management believes, based on the advice of legal counsel and Management’s evaluation, that the final resolution of pending legal proceedings will not have a material impact on Trustmark’s consolidated financial position or results of operations; however, Management is unable to estimate a range of potential loss on these matters because of the nature of the legal environment in states where Trustmark conducts business. - 11 - NOTE 9 –
